Citation Nr: 0619029	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Wichita, Kansas Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
declined to reopen the veteran's claims for service 
connection for a skin rash and service connection for PTSD, 
and denied the veteran's claim for service connection for 
hepatitis C.  In a July 2003 Board decision, the Board 
reopened the veteran's claims for service connection for PTSD 
and service connection for a skin rash.  The Board also 
remanded the issue of service connection for hepatitis C to 
afford the veteran a TB hearing.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in March 2006.  A 
transcript of the hearing is of record.  In July 2003 and 
October 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in April 2006.

The issue of entitlement to service connection for PTSD is 
addressed herein, whereas the issues of entitlement to 
service connection for hepatitis C and entitlement to service 
connection for a skin rash are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDING OF FACT

The veteran has a current diagnosis of PTSD; there is 
credible supporting evidence that the claimed in-service 
stressors occurred; and competent medical evidence links the 
current diagnosis of PTSD to the in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in the law with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board finds that 
although the veteran was not given notice as to the evidence 
necessary to establish a disability rating or an effective 
date for his service connection for PTSD claim, the RO will 
be responsible for providing the veteran appropriate notice 
under Dingess when it provides the veteran notice of the 
grant of the claim.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  Further, the 
provisions of 38 C.F.R. § 4.125(a) (2005) require that 
diagnoses of mental disorders conform to the DSM-IV and that 
if a diagnosis is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.

The American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994) 
[hereinafter DSM- IV] provides two requirements as to the 
sufficiency of a stressor: (1) a person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  DSM-IV at 427-28.  
These criteria are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

After careful review of the evidence of record, and giving 
the veteran the benefit of the doubt, the Board finds that 
service connection for the veteran's PTSD is warranted, as it 
is found that he has a current diagnosis of PTSD that has 
been linked to a verified in-service stressor.  38 C.F.R. 
§§ 3.102, 3.303 (2005).

The Board notes that the veteran meets all criteria for 
service connection for PTSD.  Regarding the current diagnosis 
of PTSD, the Board notes that the first evidence of a 
diagnosis of PTSD is shown in a July 1999 VA treatment record 
which shows a diagnosis of PTSD, chronic.  A July 1999 to 
October 1999 VA inpatient treatment record shows a diagnosis 
of PTSD, chronic after the veteran reported his stressors 
related to his service.  Further, in a January 2003 letter, a 
VA psychologist opined that the veteran met the full criteria 
for PTSD, chronic and severe.  Moreover, in a January 2003 
letter from a VA physician, it was stated that he was the 
veteran's treating psychiatrist and the veteran carried the 
diagnosis of PTSD.  The Board does note that a November 1996 
VA treatment record shows a diagnosis of malingering and 
over-reporting of symptoms by the veteran with no diagnosis 
of PTSD.  In addition, the veteran underwent a VA examination 
in October 2002, in which the examiner opined that the 
clinical interview did not support a finding of PTSD and the 
veteran was over-reporting his symptoms.  The Board notes 
that the medical evidence of record includes differing 
opinions on whether the veteran has a diagnosis of PTSD.  In 
this instance, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board notes that the physicians 
that diagnosed the veteran with PTSD were the veteran's 
treating physicians.  In addition, the July 1999 to October 
1999 inpatient VA medical record shows a diagnosis of PTSD 
after a four month inpatient stay and monitoring at the VA 
medical center.  The medical opinions showing that the 
veteran did not have PTSD only show treatment of the veteran 
for a short length of time.  Further, the Board finds that 
the medical evidence is in equipoise as to whether the 
veteran has a current diagnosis of PTSD.  When the evidence 
is in relative equipoise as to the merits of an issue, the 
benefit of the doubt in resolving the issue is to be given to 
the appellant.  38 U.S.C.A. § 5107(b).  Therefore, the Board 
finds that the benefit of the doubt should be weighed in 
favor of the veteran and a diagnosis of PTSD has been shown 
according to the medical evidence.

The Board also finds that the veteran's current diagnosis of 
PTSD is linked to a verified stressor.  Regarding the 
verified stressor, the Board notes that the veteran reported 
in his August 1999 stressor statement that he was wounded by 
shrapnel in April 1970.  In addition, he stated that the 
reason for his shrapnel wound was a mortar attack.  He also 
stated that he was subjected to rocket or mortar attacks in 
April through September in 1970 while in Vietnam.  He stated 
the mess hall was hit and also the barracks in approximately 
June 1970 in Chu Lai, Vietnam.  Finally, he stated that he 
was subjected to sniper attacks in approximately October or 
November in 1970 while he was on guard duty.  In October 
2001, the RO reported these stressors to the U. S. Army and 
Joint Services Records Research Center (JSRRC), formerly know 
as the United States Center for Unit Records Research (CURR).  
A response was received by the RO from JSRRC in October 2002, 
which stated that the veteran's unit was involved in mine 
sweeps and the Operational Reports - Lessons Learned 
documented ambush and sniper incidents and mortar attacks 
which resulted in unit casualties.  However, there was no 
record of an attack at a mess hall or barracks in Chu Lai 
during the veteran's tour in Vietnam.  In addition, the 
October 2002 letter from JSRRC stated that documentation 
showed an attack at Chu Lai occurred on June 19, 1970; 
however, there was no documentation that a mess hall or 
barracks was hit by rockets.  Further, records did not show 
that the veteran was wounded by shrapnel or treated by a 
medic at a field air station.  Hence, the attacks on the 
veteran's unit have been verified, but the attacks on the 
mess hall and barracks as identified by the veteran, and his 
shrapnel wound were not able to be verified.  Even though the 
attacks on the mess hall and barracks and the veteran's wound 
were not able to be verified, the Board finds that the 
veteran's stressors of mortar attacks and sniper incidents to 
his unit while in Vietnam have been verified by JSRRC and 
giving him the benefit of the doubt the Board finds that the 
veteran has a verified in-service stressor of mortar and 
sniper attacks.  38 C.F.R. § 3.102 (2005).

Finally, the Board finds that the veteran's current diagnosis 
of PTSD has been linked by a medical opinion to his verified 
stressor.  As such, the July 1999 to October 1999 VA 
inpatient medical record shows that the veteran reported 
experiencing mortar attacks and witnessing death while in 
service.  After obtaining the veteran's history and after 
physical examination and monitoring as an inpatient, the 
diagnosis was PTSD, chronic.  Further, in December 2002, the 
VA psychiatrist obtained a detailed list of the veteran's 
reported stressors for his PTSD, which included mortar 
attacks.  In a January 2003 letter, the same psychiatrist 
stated that the veteran met full criteria for PTSD, chronic 
and severe and that his PTSD was directly related to his 
military service in Vietnam.  Therefore, the Board finds that 
the veteran's PTSD has been shown to be linked to a verified 
in-service stressor.

In summary, as the veteran is shown to have a current 
diagnosis of PTSD that is linked to a verified in-service 
stressor, the Board finds that service connection for his 
PTSD is warranted.  38 C.F.R. § 3.304(f) (2005).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for a skin rash and Hepatitis C.

The Board notes that during his March 2006 Board hearing, the 
veteran testified that he received treatment at the VA 
medical center in Kansas City in the 1970s when he returned 
from Vietnam.  The claims folder does not show that these 
medical records have been requested or associated with the 
claims folder.  The Board finds that medical records from the 
VA medical center should be obtained and associated with the 
claims folder, as these records may contain information to 
assist the veteran's claims of service connection for a skin 
rash and Hepatitis C.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
for Hepatitis C and service connection for 
a skin rash claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA treatment records from the 
Kansas City, Missouri VA medical center 
and Kansas City, Kansas VA outpatient 
clinic for the period commencing January 
1971 that are not currently of record.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.

3.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


